Citation Nr: 1714797	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension benefits in the amount of $87,105.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $87,105.00.

When the case was previously before the Board in October 2014, it was remanded for additional development.


FINDINGS OF FACT

1.  The overpayment of VA pension benefits in the amount of $87,105.00 was properly created.

2.  The overpayment of VA pension benefits in the amount of $87,105.00 was the result of bad faith on the part of the Veteran.


CONCLUSIONS OF LAW

1.  An overpayment of VA pension benefits in the amount of $87,105.00 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911 (2016); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  Waiver of recovery of the overpayment of pension benefits in the amount of $87,105.00 is precluded by reason of bad faith on the part of the Veteran.  38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

Legal Analysis

I.  Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956 (a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685 (a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous.

In the present case, the facts do not support that the overpayment is due to any sort of administrative error on the part of VA.  The Veteran's argument is essentially that it is a hardship for him to repay the debt, as he has dependents, and the cost of living is so high.  While he claims that he called to ask VA if he could still work once he was awarded nonservice-connected pension, he does not allege he was misled or otherwise misinformed regarding his obligation to notify VA of any income.  To the extent that he has argued that he was unaware of any duty to notify VA of his change in income, the record indicates that he was notified of his affirmative duty to inform VA as to any change in his income (which was noted to be zero) in letters dated in June 2007, November 2007, December 2007, November 2008, December 2009, and December 2010.  In those letters, the Veteran was specifically informed that he must notify VA if he or a family member began receiving other income.  No argument has been presented as to non-receipt of those letters.  In short, it cannot be said that the Veteran was unaware that his payments were erroneous.

Although in the February 2013 Informal Hearing Presentation, the Veteran's representative questioned the validity of the debt, in an October 2015 letter, VA explained in detail how the $87,105.00 debt was calculated and that the creation of the debt is valid.  The letter thoroughly explained that the amount of pension benefits received during the time period from 2007 to 2011 was based upon the Veteran having received no income from any source, that VA became aware of (through a match program with another Federal Agency) wages income the Veteran had earned during the same time period, and that he had not reported such income.  Finally, the letter provides an in depth procedural history of the case, including reference to the notification letters sent to the Veteran informing him that he was receiving an income based benefit and was obligated to report changes in income, as such would affect his entitlement to that benefit.  

Based on the forgoing, the Board finds that the overpayment was not the result of sole administrative error because the Veteran bore the responsibility to notify VA of any income changes.  Accordingly, the Board finds that the creation of the overpayment in the amount of $87, 105.00 was proper.

II. Waiver of Recovery of Overpayment

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963 (a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301 (a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965 (a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran seeks a waiver of recovery of the debt of $87,105.00 due to the overpayment of VA pension benefits.  As noted above, the Veteran essentially argues that it is a hardship for him to repay the debt, as he has dependents and the cost of living is so high.  Additionally, according to the Veteran's VA Form 9, he feels that he should not be required to repay the debt because after he was awarded VA pension benefits, he called VA and asked if he could work, and was told that he could work.  

After review of the evidence, the Board finds that the overpayment in the amount of $87,105.00 was the result of bad faith on the part of the Veteran, which precludes waiver of recovery of the debt.  38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences and results in a loss to the government.  38 C.F.R. § 1.965 (b)(2). 

In this regard, a June 2007 VA letter (which informed the Veteran that he was awarded nonservice-connected disability pension benefits) notified him that he was responsible for informing VA right away if he received income other than the zero income on which the award was based.  Additionally, the letter stated, "[y]our failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."  

November 2007 and November 2008 letters to the Veteran specifically noted that the Veteran's income of zero was factored in to calculate the monthly pension amount the Veteran received from VA.  The letters informed the Veteran that he must provide an accurate statement of his income if the zero amount of income from all sources listed was incorrect.  The letters also specifically informed the Veteran that he must immediately report any changes to the income noted in the letters.  

Letters dated in December 2007, December 2009, and December 2010 informed the Veteran that because he received zero income from sources other than his VA pension, he would not receive an Eligibility Verification Report.  The letter notified the Veteran that he must tell VA if he or a family member started getting receiving income. 

In his July 2006 VA Form 526, the Veteran reported zero income from any source other than $399.00/month in food stamps.  While the Veteran reported in his substantive appeal that after he began receiving VA pension benefits, he called VA to ask if he was allowed to work and was told that he could work, the record reflects that he failed to inform VA of his income from such employment.  Instead, the record reflects that VA learned of the Veteran's (and his spouse's) income from employment through a wages match program (with another Federal Agency).  Additionally, in October 2015 VA sent the Veteran a VA Form 5655 (Financial Status Report), and asked him to complete and return it.  He failed to do so.

Because the Veteran was repeatedly informed of the requirement to report all income to VA, including any change to the zero income on which the VA pension benefits were based, and as such, he knew of the requirement to report such income, but he failed to report it for years, the Board finds that the creation of the overpayment was the result of bad faith on the part of the Veteran.  The Veteran does not allege he did not know he had to report his income.  He only claims that it was a hardship to repay it and VA informed him he could work while receiving VA pension benefits.  The Board finds that regardless of whether the Veteran feels that he should not have to repay the debt because he was told he could work while in receipt of VA pension benefits, the fact remains that he was not relieved of reporting such income to VA.  In sharp contrast, he was repeatedly informed in writing that he was required to report such income.  As such, he received VA pension benefits while simultaneously being in receipt of income from wages that were excessive for basic entitlement to the VA pension program.  Further, he failed to report the wages income despite being notified several times that his VA pension benefit was based upon zero income and that he must report any change to that zero income.  Under the circumstances, waiver of recovery of overpayment for pension benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.

While the decision above is made without regard to consideration whether recovery of the overpayment would be against equity and good conscience, the Board acknowledges that the Veteran has indicated that he filed for bankruptcy, and he submitted some legal documents in this regard.  However, the law does not support finding that the money the Veteran owed VA was discharged through bankruptcy.  See Beaumont v. Dept. of Veterans Affairs, United States of America (In re Beaumont) 586 F.3d 776 (10th Cir. 2009); see also In re Boyd, 223 B.R. 536 (Bankr. E.D. Ark. 1998); In re Keisler, 176 B.R. 605 (Bankr. M.D. Fla. 1994); In re Snodgrass, 244 B.R. 353 (Bankr. W.D. Va. 2000).  As such, the bankruptcy filing does not affect the instant decision.


ORDER

Entitlement to waiver of recovery of overpayment of VA pension benefits in the amount of $87,105.00 is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


